Citation Nr: 1604944	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  09-19 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to an initial evaluation in excess of 20 percent for the service-connected left foot disability.

4.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected left hip disability.

5.  Entitlement to an initial evaluation in excess of 10 percent for the service-connected low back disability.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from September 1983 to September 1986.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions dated in November 2008, June 2011, September 2011, and August 2014 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, Jersey.

The claim for an increased rating for the left foot disability was previously denied by the Board in a January 2012 decision, which the Veteran appealed.  In a November 2012 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's January 2012 decision and remanded the case to the Board for action in compliance with the Court's decision.

In June 2013, the Board remanded the left foot, left hip, lumbar spine, and right hip claims for additional development and adjudicative action, and these issues have now been returned to the Board for further appellate action. 

The Veteran testified before the undersigned Veterans Law Judge during videoconference hearings held at the RO in March 2010 and September 2015.  Transcripts of these proceedings are of record.

The record before the Board consists of electronic records included within Virtual VA and the Veterans Benefits Management System.

In the decision below, the Board grants the claim for service connection for a right hip disability.  The remaining claims are addressed in the REMAND that follows the ORDER section of this decision.


FINDING OF FACT

The Veteran's current right hip osteoarthritis is etiologically related to his period of active duty service.


CONCLUSION OF LAW

The criteria for service connection for a right hip disability, diagnosed as osteoarthritis, have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.   Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran claims that his currently diagnosed right hip osteoarthritis is due to his naval service.  He states that he injured his right hip in May1984 when he was blasted from an airplane cockpit onto the ground and traumatically landed on his feet.  The Veteran testified during the September 2015 hearing that the severity of his fall caused damage to multiple joints, to include his right hip.  He essentially asserts that he has experienced continuous symptomatology since his in-service injury. 

Service treatment records are negative for reports of right hip symptomatology but document the Veteran's report of falling from an airplane in May 1984.  He was initially treated for soft tissue injuries of the left foot, and eight days following the incident, he reported that he had pain in both heels and could not stand for 15 minutes.  Additional records show treatment for right knee symptomatology in December 1985.  

In an October 2007 letter, private physician J.F.K., M.D. indicated that an evaluation of the Veteran revealed degenerative changes in both hips.  Dr. J.F.K. relayed the Veteran's history of having sustained an injury in 1984 when he jumped off a plane onto a steel deck.  The physician suspected that the Veteran's premature arthritis may have been related to a traumatic incident during his military service, but provided no rationale in support of this conclusion.  

In a September 2007 letter, private orthopaedist E.M., M.D. relayed the Veteran's history of sustaining injuries in May 1984 when he was blasted from the cockpit of his plane, along with his reports of hip symptomatology.  The Veteran underwent physical and X-ray examinations, and the physician noted that the Veteran sustained impact injuries of the hips due to being ejected from the cockpit.  Specifically, the physician stated that the Veteran landed on the steel deck on both legs and severely injured the osteochondral tissues of the hips.  Dr. E.M. noted that the initial insult was predominately to the Veteran's right knee but determined that damage had been done to the chondral surfaces of the hips.  The physician further stated that with the passage of time, the effects on the cartilage surfaces of the Veteran's hips had become manifest.  Dr. E.M. opined that the Veteran's post-traumatic osteoarthritis of both hips was the result of the impact and torque injuries he sustained.   

Dr. E.M. provided a second letter in December 2009, noting the previous September 2007 evaluation of the Veteran and previous medical opinion that the Veteran's current post-traumatic arthritis and contractures of the hips were the result of the injuries he sustained in May 1984 during service.  Following a review of the Veteran's service treatment records and post-service medical records and reexamination of the Veteran, Dr. E.M. again opined that the Veteran's bilateral hip post-traumatic osteoarthritis was a result of blast and fall impact injuries he sustained during service.  The physician highlighted that the Veteran denied any other injuries, with the exception of injuries of his back due to a September 2009 motor vehicle accident, and that his occupations had not been vigorous or traumatic.  As further rationale, Dr. E.M. highlighted that the Veteran had no intercurrent medical disorders.  Ultimately, Dr. E.M. determined that, given the height of the jet plane and the distance from which the Veteran landed, the force of the blast produced injuries of the Veteran's hip.  

In a June 2011 examination report, a VA examiner opined that the Veteran's right hip osteoarthritis was less likely as not a result of the injury he sustained from falling off an airplane in 1984 while in service.  In reviewing the evidence, the examiner stated that the Veteran only sustained a left foot soft tissue injury at the time of the incident.  The examiner concluded that there was no documented injury or treatment related to the Veteran's right hip condition shown in the evidence.  However, the Board notes the examiner wholly ignored the Veteran's reports of right hip pain since his 1984 in-service fall.  The Board observes that a medical examiner cannot solely rely on the absence of medical records corroborating the incurrence or continuity of a disorder, and moreover, is simply not free to ignore a veteran's statements related to lay observable symptoms.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Dr. E.M. reiterated the December 2009 opinion in a September 2011 letter, restating that the Veteran's progressive post-traumatic bilateral hip osteoarthritis with early contractures resulted from a combination of blast and fall injuries off an aircraft carrier jet.  

Based on the foregoing, the Board concludes that the Veteran's current right hip osteoarthritis is related to his active service.  While the service treatment records do not document treatment for right hip symptomatology, the Board finds no reason to doubt the credibility of the statements from the Veteran regarding his recollection of events and experienced symptoms during service.  Indeed, given the documented and reported descriptions of the May 1984 in-service incident, the Board finds it likely that the Veteran sustained injuries of his right lower extremity due to his fall from the airplane.  Moreover, Dr. E.M. rendered an opinion that supports the Veteran's assertion that his current right hip disability is causally related to the 1984 in-service incident, and the private physician supported the favorable opinion with detailed rationale.  In the Board's opinion, this favorable evidence, at the very least, places the evidence in equipoise with that against the claim.

The Board acknowledges that the June 2011 VA examiner found the Veteran's current right hip disability to be less likely than not a result of the injury he sustained in 1984.  However, as noted above, the June 2011 examiner wholly ignored the Veteran's competent lay reports of in-service symptomatology and based the negative opinion solely on the absence of right hip complaints or treatment documented in the service treatment records.  Thus, the Board does not find the June 2011 VA opinion to outweigh the other evidence of record. 

Accordingly, resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a right hip disability are met.  



ORDER

Service connection for a right hip disability, diagnosed as osteoarthritis, is granted.


REMAND

Additional development is required before the Board decides the remaining issues on appeal.

Left Foot Disability

As directed by the June 2013 Board Remand, the Veteran underwent a VA examination in February 2015 to assess the severity of his service-connected left foot disability.  Although the examination report was associated with the record, the RO did not subsequently readjudicate the Veteran's claim.  Therefore, a remand is necessary so that the originating agency can consider this evidence and prepare a supplemental statement of the case (SSOC).  See 38 C.F.R. §§ 19.31(b) , 19.37(a), 20.1304(c).

Left Hip and Lumbar Spine Disabilities

The record reflects that the Veteran was last afforded VA examinations for his service-connected left hip and lumbar spine disabilities in July 2008.  During the September 2015 hearing, the Veteran testified that his left hip and lumbar spine disabilities had worsened since he was last afforded VA examinations for these disorders.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Given the Veteran's assertions of worsening symptoms, and the fact that the July 2008 examinations are nearly eight years old, new examinations are needed to assess the present severity of his service-connected left hip and low back disabilities. 

While on remand, the RO or the Appeals Management Center (AMC) should obtain all outstanding medical records pertinent to these claims.

Cervical Spine and TDIU Claims

Finally, by way of an August 2014 rating decision, the RO denied the Veteran's claims for service connection for a cervical spine disability and the claim for a TDIU.  In September 2014, the Veteran filed a notice of disagreement (NOD) as to the denial of these claims.  The RO has not provided the Veteran with a statement of the case (SOC) in response to the NOD.  Because the NOD placed these issues in appellate status, these matters must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, this case is REMANDED to the RO or the AMC, in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with an SOC on the issues of entitlement to service connection for a cervical spine disability and entitlement to a TDIU and inform them of the requirements to perfect an appeal with respect to these new issues.  If the Veteran perfects the appeal, the RO or the AMC should ensure that all indicated development is completed before the issues are certified for appellate consideration.

2.  Undertake appropriate development to obtain all outstanding VA and private medical evidence pertinent to the claims being remanded.

3.  Thereafter, afford the Veteran appropriate examination(s) by an examiner(s) with sufficient expertise to determine the current degree of severity of his service-connected left hip and low back disabilities.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated tests or studies must be performed.  The RO or the AMC should ensure that the all information required for rating purposes, to include an assessment of the effects on the Veteran's ability to function in an occupational setting, is provided by the examiner(s).  The rationale for all opinions expressed must be provided.  

4.  Undertake any other indicated development.

5.  Then, readjudicate the claims for an increased rating for the service-connected left foot, left hip, and low back disabilities with consideration of all of the evidence added to the record since the August 2013 SOC, to include the February 2015 VA foot conditions examination report.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 
  
The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


